271 S.W.3d 59 (2008)
STATE of Missouri, Respondent,
v.
Darryl HOLMES, Appellant.
No. ED 89888.
Missouri Court of Appeals, Eastern District, Division Three.
November 18, 2008.
Terence W. Niehoff, St. Louis, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, for Respondent,
Before ROBERT G. DOWD, JR. P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Darryl Holmes ("Defendant") appeals from the judgment upon his conviction for domestic assault in the second degree, Section 565.073, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, and endangering the welfare of a child, Section 568.045, RSMo 2000. Defendant asserts the trial court erred in entering judgment upon his conviction for armed criminal action *60 because the State produced insufficient evidence to sustain this conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).